___________

                                            No. 96-1289
                                            ___________

United States of America,                          *
                                                   *
                  Appellee,                        *
                                                   *     Appeal from the United States
        v.                                         *     District Court for the
                                                   *     Eastern District of Missouri.
Michael Freeman,                                   *
                                                   *              [UNPUBLISHED]
                  Appellant.                       *


                                            ___________

                            Submitted:      July 23, 1996

                                Filed:      August 28, 1996
                                            ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

        Michael Freeman appeals the forty-month sentence imposed by the
District Court1 after he pleaded guilty to conspiring to distribute and
possess with intent to distribute cocaine base (crack), in violation of 21
U.S.C. §§ 841(a)(1) and 846 (1994).                We affirm.


        At sentencing, Freeman objected to his offense-level calculation,
which       was   derived     from   the    penalty      scheme   set   forth   in   21   U.S.C.
§ 841(b)(1), providing the same penalties for given amounts of crack and
100   times       greater     amounts      of   powder    cocaine   (the   100-to-1       ratio).
Freeman's objection was premised on Congress's rejection of a proposed
amendment to the Sentencing Guidelines (Amendment 5) which would have
eliminated the 100-to-1 ratio and equalized the penalties for crack and
powder cocaine.




        1
     The Honorable Carol E. Jackson, United States District Judge
for the Eastern District of Missouri.
Freeman argued the 100-to-1 ratio had a disproportionate adverse effect on
African-Americans,   Congress's   rejection   of   Amendment   5   evidenced   a
discriminatory purpose on Congress's part in maintaining the penalty
scheme, and thus, continued application of the penalty scheme violated his
Fifth Amendment equal protection and due process rights.           The District
Court overruled Freeman's objection, and he appeals.           We rejected the
challenge Freeman raises here in United States v. Carter, No. 96-1329, 1996
WL 453275, at *2-*3 (8th Cir. Aug. 13, 1996) (per curiam).2


     Accordingly, the judgment of the District Court is affirmed.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     2
     We do not reach the government's argument that Freeman lacks
standing to raise this challenge because he is a caucasian.

                                    -2-